          Case 1:18-cv-00655-KG-CG Document 13 Filed 11/20/20 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

LUKIS JOSEPH CRUZ,

                 Plaintiff,

v.                                                                    No. 1:18-cv-00655-KG-CG

AUDREY LYNN MOREY and
STATE OF NEW MEXICO,

                 Defendants.

                               MEMORANDUM OPINION AND ORDER
                                 DENYING MOTION FOR ORDER

          THIS MATTER comes before the Court on Plaintiff’s Motion for Order, Doc. 12, filed

April 3, 2020.

          Plaintiff brought this civil rights action against Defendants pursuant to 42 U.S.C. § 1983.

See Complaint, Doc. 1, filed July 18, 2018. The Court dismissed the Section 1983 claim against

Defendant Morey for failure to state a claim, dismissed the Section 1983 claim against Defendant

State of New Mexico for lack of jurisdiction, declined to exercise supplemental jurisdiction over

the state-law claims, dismissed the case and entered Final Judgment on July 24, 2018. See Doc’s

4 and 5. Plaintiff did not appeal.

          On April 3, 2020, Plaintiff filed an untitled document1 in this case stating, among other

things:

          In the case of Lukis Cruz and NM w/ Audrey Morey (Cruz) please enter No Fear
          Action/Federal Fair Hearings Action/auto Felon Grisham-Morey. This is in
          response to State law (NEW) removing rights from domestic dispute restraining
          order recipients … Please enter large jury approx. 100 persons …




1
 The caption of the document, which the Clerk’s Office filed as a “Motion for Order,” references
this case “18cv655 KG/CG.”
        Case 1:18-cv-00655-KG-CG Document 13 Filed 11/20/20 Page 2 of 2




[sic] Motion for Order at 1-2.

       The Court denies the Motion for Order because this case has been dismissed.

       IT IS ORDERED that Plaintiff’s Motion for Order, Doc. 12, filed April 3, 2020, is

DENIED.


                                                  __________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                              2
